internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------ ----------- -------------------------------------- ------------------------------------------ in re ---------------------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-133353-17 date may plan a ------------------------------------------------------------------------- plan b ----------------------------------------------------------------------------------------- date ---------------------- date ----------------- date ---------------------- date -------------------------- dear -------------- this is in response to your request dated date as supplemented by correspondence dated date and date in which you request various private letter rulings regarding taxpayer’s administration of its retirement plans the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer established and maintains plan a a defined_benefit_plan which is a governmental_plan within the meaning of sec_414 of the internal_revenue_code code the plan covers many of taxpayer’s employees subject_to certain restrictions based on date of first eligibility to be a member historically plan a provided only a traditional pension benefit an employee who became a member of plan a prior to date was permitted to elect to earn a cash balance benefit rather than the traditional benefit employees who first became members of plan a on or after date and before date participate only in the cash balance structure of the plan employees who are members of plan a are also eligible to make contributions to plan b plan b was established on date and is a defined_contribution_plan that is a permissible governmental 401_k_plan and a governmental_plan under sec_414 plr-133353-17 effective date the cash balance accounts of employees who became members of plan a on or after date were frozen unless the member had --------------------------on date for those employees future_benefits are earned under plan b employees hired on or after date are not eligible to participate in plan a and they participate solely in plan b there are no picked up contributions within the meaning of sec_414 to either plan a or plan b neither plan has a mandatory employee contribution however certain employees may choose to make after-tax contributions to plan a and all employees may make pre-tax roth and after-tax contributions to plan b taxpayer intends to implement a program --------------------------------- to allow an eligible_employee to choose to cease accruing benefits in plan a and to receive future accruals solely in plan b employees eligible to make this election include employees with a cash balance account under plan a who first became a member of plan a either prior to date or on or after date and who had ------------------------of cash balance service as of date members of plan a who are retirees currently in pay status terminated employment with a deferred vested benefit or continue to accrue benefits under plan a’s traditional benefit formula are not eligible to make this election taxpayer also intends to amend plan a and plan b to allow those participants in plan a’s cash balance program to make a one-time irrevocable election to make a plan-to- plan transfer of their cash balance account balance along with any member contributions under plan a to plan b on ---------------------- any amounts transferred to plan b from plan a will be separately accounted for under plan b and will retain the characteristics of plan a for example these amounts will not be eligible for in-service withdrawals such as hardship_distribution or at age ½ or loans any benefits earned by the employee after the date of transfer will be accrued under plan b employees eligible to make a transfer election include cash balance participants who made the election described in this letter_ruling to choose to cease accruing benefits in plan a and to receive future accruals solely in plan b or first became a member of plan a or on or after date and had ---------------------------------------------------------as of date as of which date their plan a benefits were frozen and they began earning benefits under plan b after the amounts are transferred from plan a no further benefits will be earned or paid under plan a for that employee based on the above representations you request the following rulings the amendments to plan a and plan b permitting an eligible_employee to elect to terminate cash balance benefit accruals in plan a and continue earning benefits solely in plan b will not result in taxpayer having established an impermissible cash_or_deferred_arrangement within the meaning of sec_401 plan a and plan b are governmental plans and thus are not subject_to sec_411 plr-133353-17 plan a may treat the transfer of assets of an eligible_employee from plan a to plan b as a plan-to-plan transfer that will not be required to be reported as includible in the eligible employee’s gross_income under sec_72 or sec_402 plan b will not be required to treat assets transferred from plan a to plan b pursuant to an eligible employee’s one-time election as annual_additions to plan b for purposes of applying the limitations under sec_415 sec_72 provides generally that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_401 provides that a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan shall not be considered as not satisfying the requirements of sec_401 merely because the plan includes a qualified_cash_or_deferred_arrangement as defined in sec_401 sec_401 defines a cash_or_deferred_arrangement as any arrangement which is part of a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_401 provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof however section f b i of the tax_reform_act_of_1986 p l provides a transition rule pursuant to which the prohibition of sec_401 does not apply to any cash_or_deferred_arrangement adopted by a state_or_local_government or political_subdivision thereof before date thus even if a governmental employer maintains a defined_contribution_plan as compared to a defined_benefit_plan the defined_contribution_plan cannot generally include a qualified_cash_or_deferred_arrangement within the meaning of sec_401 unless the cash_or_deferred_arrangement was adopted before date sec_1_401_k_-1 of the income_tax regulations provides that a plan other than a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan does not satisfy the requirements of sec_401 if the plan includes a cash_or_deferred_arrangement for this purpose a cash_or_deferred_arrangement is part of a plan if any contributions to the plan or accruals or other_benefits under the plan are made or provided pursuant to the cash_or_deferred_arrangement because a defined_benefit_plan is not a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan if a defined_benefit_plan includes a cash_or_deferred_arrangement it does not satisfy the requirements of sec_401 plr-133353-17 sec_1_401_k_-1 provides that a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 including a contract that is intended to satisfy the requirements of sec_403 sec_1_401_k_-1 provides that a cash or deferred election is any direct or indirect election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 provides that an amount is currently available if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee’s discretion an amount is not currently available if there is a significant limitation or restriction on the employee’s right to receive the amount currently similarly an amount is not currently available as of a date if the employee may under no circumstances receive the amount before a particular time in the future sec_402 provides generally that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_411 provides that a plan shall be treated as not satisfying the requirements of sec_411 if the accrued_benefit of a participant is decreased by an amendment of the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 sec_411 provides that the provisions of sec_411 do not apply to governmental plans within the meaning of sec_414 sec_411 provides that a plan described in sec_411 is treated as meeting the requirements of sec_411 for purposes of sec_401 if such plan meets the vesting requirements resulting from the application of sec_401 and sec_401 as in effect on date sec_415 provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 plr-133353-17 sec_415 provides that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of a dollar_figure as adjusted for cost-of-living increases pursuant to sec_415 or b percent of the participant’s_compensation sec_415 defines the term annual_addition as the sum for any year of a employer contributions b the employee contributions and c forfeitures sec_1_415_c_-1 provides that the direct transfer of a benefit or employee contributions from a qualified_plan to a defined_contribution_plan does not give rise to an annual_addition revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from a_trust forming part of a qualified_plan under sec_401 to a_trust forming part of another qualified_plan the revenue_ruling provides that if a participant’s interest in a qualified_plan is transferred from the trust of a qualified_plan to the trust of another qualified_plan without being made available to the participant no taxable_income will be recognized to the participant by reason of such transfer with regard to your first requested ruling sec_1_401_k_-1 provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation taxpayer represents that participants in plan a’s cash balance program will be able to elect to end benefit accruals in plan a and continue prospective benefit accruals only in plan b taxpayer also represents that neither plan a nor plan b has mandatory employee contributions that are treated as pre-tax contributions because there are no pre-tax contributions to plan a and because employees currently participate in plan b neither choice being offered in this one-time election causes any amount to be provided to the employee in the form of cash or some other taxable benefit not currently available therefore with regard to your first requested ruling an election to terminate accruals in plan a and continue earning benefits in plan b does not constitute a cash_or_deferred_arrangement within the meaning of sec_401 and sec_1_401_k_-1 with regard to your second requested ruling revrul_67_213 provides that if a participant’s interest in a qualified_plan is transferred from the trust of a qualified_plan to the trust of another qualified_plan without being made available to the participant no taxable_income will be recognized to the participant by reason of such transfer in addition sec_402 provides that only amounts actually distributed are taxable to plr-133353-17 the distributee in the taxable_year in which distributed under sec_72 taxpayer represents that amounts will be paid from plan a directly to plan b in a plan-to-plan transfer and no amounts will be distributed to a participant in addition the funds will not be made available to a participant but will instead remain in a_trust therefore since no distribution will occur as a result of the one-time irrevocable election to make a plan- to-plan transfer of assets from plan a to plan b the taxpayer will not be required to report the transfers as included in the gross_income of the eligible_employee under sec_72 and sec_402 with regard to your third requested ruling taxpayer represents that amounts will be paid from plan a directly to plan b in a plan-to-plan transfer and no amounts will be distributed to a participant the direct transfer of a benefit or employee contributions from a qualified_plan to a defined_contribution_plan is not an annual_addition under sec_415 therefore plan b will not be required to treat assets transferred from plan a to plan b pursuant to an eligible employee’s one-time election as annual_additions to plan b for purposes of applying the limitations under sec_415 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied concerning whether plan a and plan b are governmental plans within the meaning of sec_414 and whether plan a and plan b are tax-qualified plans under sec_401 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-133353-17 a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely laura b warshawsky branch chief qualified_plans branch tax exempt and government entities office of associate chief_counsel cc
